Case: 2:20-cv-03843-MHW-KAJ Doc #: 51 Filed: 09/21/20 Page: 1 of 6 PAGEID #: 2546




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LEAGUE OF WOMEN VOTERS OF                            :
OHIO, ET. AL.,                                       :
                                                     : Case No. 20-cv-3843-MHW-KAJ
               Plaintiffs,                           :
       v.                                            : Judge Michael Watson
                                                     :
FRANK LAROSE, in his official capacity               : Magistrate Judge Kimberly Jolson
as Secretary of State of Ohio,                       :
                                                     :
               Defendant.                            :
                                                     :
                                                     :
                                                     :



 OHIO SECRETARY OF STATE’S REPLY IN SUPPORT OF MOTION TO EXCLUDE
   EXPERT REPORTS AND TESTIMONY OF DANIEL MCCOOL, ALEXANDER
                 STREET, AND LINTON MOHAMMED


       Plaintiffs make too much of whether this Court should exclude their expert evidence as

opposed to weigh the evidence as the factfinder. Either way, Plaintiffs’ expert evidence should

be disregarded as unreliable and irrelevant to the issues presented in their Motion for Preliminary

Injunction. “[E]xpert testimony must be both relevant and reliable and . . . district courts must

act as “gatekeepers” in determining the admissibility of such testimony.”                 Ohio Org.

Collaborative v. Husted, No. 2:15-cv-1802, 2016 U.S. Dist. Lexis 85633, at *3 (S.D. Ohio May

24, 2016), citing Johnson v. Maitowoc Boom Trucks, Inc., 484 F.3d 426, 429 (6th Cir. 2007).

       A. The Court should evaluate whether the experts’ reports and testimony are
             reliable and relevant.

       Plaintiffs’ argument that Daubert prevents this Court from evaluating their expert

evidence lacks legal support. First, contrary to Plaintiffs’ assertion in their Opposition to
Case: 2:20-cv-03843-MHW-KAJ Doc #: 51 Filed: 09/21/20 Page: 2 of 6 PAGEID #: 2547




Defendant’s Motion to Exclude Expert Reports, Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d

840, 851 (6th Cir.2004) does not stand for the proposition that this Court should disregard

Fed.R.Evid. 702 and 703, and Daubert, and Kumho. Previously, in Ohio Org. Collaborative at

*6, this Court engaged in a full analysis of the Plaintiffs’ experts in the voting rights context and

thoroughly addressed both Daubert and Kumho, despite the absence of any jury. The fact that

Ohio Org. Collaborative happened to be at the trial stage, as opposed to the preliminary

injunction stage, is of no moment. In both cases, this Court sits as the factfinder and it must

determine whether the Plaintiffs’ experts are reliable and relevant. Both the district and appellate

Deal Courts also engaged in a Rule 702 and 703 analysis, as required. So too must this Court.

See Ne. Ohio Coal. for the Homeless v. Husted, No. 2:06-CV-896, 2016 U.S. Dist. Lexis 35673,

at *13 (S.D. Ohio Mar. 16, 2016).

       Plaintiffs’ next argument, that this Court should delay full analysis of Plaintiffs’ expert

evidence until after a preliminary injunction hearing is equally unavailing. First, Plaintiffs

offered the experts’ reports as support for their request for a preliminary injunction. But now,

just 43 days before the election, Plaintiffs conveniently ask this Court to engage in some watered

down assessment of their experts. Plaintiffs offer no support for their novel theory that they may

submit unreliable and irrelevant expert evidence at the preliminary-injunction stage because any

challenge to it would be premature.       First, Lumenate Techs., LP v. Baker, No. 1:14-cv-125,

2016 WL 3906237, at *2 (S.D. Ohio July 19, 2016) is completely inapposite to the issues

presented here.    In Lumenate, the trial court did not analyze a motion          to exclude expert

testimony at the preliminary-injunction stage, but rather, the court determined the admissibility

of alternative theories of causation in a breach of contract action. Id. at *2. In any event, the




                                                  2
Case: 2:20-cv-03843-MHW-KAJ Doc #: 51 Filed: 09/21/20 Page: 3 of 6 PAGEID #: 2548




Secretary has already demonstrated that Plaintiffs’ expert reports are irrelevant, unreliable and

should be disregarded as support for the Plaintiffs’ Motion for Preliminary Injunction.

       More importantly, Plaintiffs have not met their initial admissibility burden.         Expert

witnesses must show that all factual or data-based assumptions in their work are scientifically

valid and accurate. Nelson v. Tennessee Gas Pipeline Co., 243 F.3d 244, 253–54 (6th Cir. 2001)

citing Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (upholding the exclusion of expert

testimony where the expert failed to prove that his assumptions were scientifically valid). This

burden is part and parcel to a Court’s initial Rule 702 and 703 evaluation. Having not met their

burden, Plaintiffs again rely on inapposite case law. For example, in Benton v. Ford Motor Co.,

492 F.Supp.2d 874, 877 (S.D. Ohio 2007), the Court analyzed whether expert testimony could be

presented to a jury where there was no dispute about relevancy or reliability—defendants there

disputed only the expert’s credentials. See Plaintiffs’ Opp. to Mot. to Exclude Experts, Doc. 49,

PageID# 2499. Here, the Plaintiffs have failed to establish that their evidence is reliable and

relevant.   This Court should therefore disregard the Plaintiffs’ expert evidence.

       B.      McCool’s opinions are unreliable and irrelevant.

       McCool, with no experience in Ohio voting laws, Ohio citizens, or the United States

Postal Service’s functioning in Ohio, cannot opine on this litigation and this election. Plaintiffs’

arguments otherwise are entirely unsupported. Conceding McCool’s inexperience with Ohio,

Plaintiffs rely on Clay v. Ford Motor Co., 215 F.3d 663, 668 (6th Cir. 2000) for the proposition

that it should not phase the Court. The Clay expert, an expert in the field of mechanical

engineering and vehicle dynamics, was permitted to opine on products liability litigation. Id. at

667.   Plaintiffs take every possible logical leap to apply that precedent here—where this

litigation centers specifically on Ohio voting laws, Ohio voter composition, Ohio polling




                                                 3
Case: 2:20-cv-03843-MHW-KAJ Doc #: 51 Filed: 09/21/20 Page: 4 of 6 PAGEID #: 2549




locations, Ohio geography, Ohio cure periods, and Ohio signature matching practices. Plaintiffs’

leap and the resulting logical flaw are correspondingly large.

       Moreover, McCool does not utilize reliable analytical methodologies. First, McCool’s

qualitative method is inappropriate for this litigation. Mot. to Exclude Exp. Reports, Doc. 43,

PageID# 2436. Plaintiffs have simply failed to explain his methodology other than a broad

definition of “qualitative methods.” Nor have Plaintiffs established that McCool’s method,

whatever it is, is generally accepted by peers or subject to peer review. The ultimate result is that

McCool does not present his own opinion—but merely quotes others. See McCool Report, Doc.

24-7, PageID# 415, ¶ 34. And, whenever McCool speaks on his own, McCool advances only

speculative claims about what may happen in Ohio, based on his knowledge of Native American

voting in Nevada. McCool’s inexperience and detachment from this litigation is plain. At every

step of the Fed.R.Evid. 702 analysis, McCool fails and therefore his report must be excluded.

       C.      Dr. Street’s data is incomplete.

       Plaintiffs agree that “Dr. Street’s data set concerning absentee application rejections is

incomplete.”   Plaintiffs’ Opp. to Def’s Mot. to Exclude Experts, Doc. 49, PageID# 2505.

Importantly, Plaintiffs do not contend that Dr. Street’s conclusions regarding the rate of absentee

application rejections are still reliable. Nor do they claim that their data on the timing of

absentee ballot application submissions is still reliable.       Instead, Plaintiffs claim that the

Secretary is at fault for the patchy data.     Apparently, Plaintiffs urge the Court to rely on

unreliable, incomplete data because that’s the only data that they could provide Dr. Street. Id. It

is important to point out that, despite believing that they had incomplete data, Plaintiffs still

chose to move for a preliminary injunction instead of engaging in full discovery. Dr. Street

proceeded to make unreliable conclusions with the incomplete data. The Plaintiffs’ complaints




                                                  4
Case: 2:20-cv-03843-MHW-KAJ Doc #: 51 Filed: 09/21/20 Page: 5 of 6 PAGEID #: 2550




as to how they obtained the data is irrelevant. At bottom, Dr. Street’s conclusions regarding the

rates of absentee ballot rejections and the timing of absentee ballot application submissions are

simply unreliable and therefore they are irrelevant to the issues presented here.

       D.      Dr. Mohammed’s report is irrelevant.

       Plaintiffs fail to show the relevancy of Dr. Mohammed’s report. Dr. Mohammed’s report

suffers the same deficiency as Dr. Street’s Bayesian analysis – both are based the inaccurate

assumption that Ohio elections officials commit frequent errors in evaluating whether a signature

on an absentee ballot application is genuine. See Mot. to Exclude Exp. Reports, Doc. 43,

PageID# 2440, 2444. Plaintiffs do not dispute the inaccuracy of the assumption. They simply

claim, without one shred of evidence, that Dr. Mohammed’s conclusions “shed light on why

elections officials are likely to make mistakes” and also support “Plaintiffs’ claim that counties

apply inconsistent standards for signature matching.” Id. at PageID# 2507. Not true. Again,

Ohio elections officials reject absentee ballot applications because the signature on the

application does not match the voter’s signature on file with the board of elections. There is no

determination of the genuineness of the signature on the application. Indeed, every voter whose

application is rejected for a signature mismatch has the same opportunity to cure the mismatch.

And, of course, Ohio permits liberal curing of signature mismatches. Dr. Mohammed’s report

appears to bear on the issue of Ohio’s genuine interest in signature matching given the allegedly

high error rates. But Plaintiffs concede that Ohio’s interest in the practice of signature matching

is not at issue at the preliminary-injunction stage. Accordingly, Dr. Mohammed’s report on why

or how elections officials make mistakes on signature matching is simply irrelevant to the very

narrow issues presented here. Plaintiffs offer no evidence to the contrary.




                                                 5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 51 Filed: 09/21/20 Page: 6 of 6 PAGEID #: 2551




        For the foregoing reasons, Ohio Secretary of State Frank LaRose respectfully requests

this Court to disregard the expert reports and testimony of Dr. McCool, Dr. Street and Dr.

Mohammed as unreliable and irrelevant to the issues presented in this case.

                                                 Respectfully submitted,

                                                 DAVE YOST
                                                 Ohio Attorney General


                                                 /s/ Julie M. Pfeiffer
                                                 JULIE M. PFEIFFER (0069762)*
                                                 Counsel of Record
                                                 LIDIA MOWAD (0097973)
                                                 ANN YACKSHAW (0090623)
                                                 BRANDI SESKES (0077648)
                                                 Assistant Attorneys General
                                                 Constitutional Offices Section
                                                 30 East Broad Street, 16th Floor
                                                 Columbus, Ohio 43215
                                                 Tel: (614) 466-2872; Fax: (614) 728-7592
                                                 Julie.Pfeiffer@ohioattorneygeneral.gov
                                                 Lidia.Mowad@ohioattorneygeneral.gov
                                                 Ann.Yackshaw@ohioattorneygeneral.gov
                                                 Brandi.Seskes@ohioattorneygeneral.gov

                                                 Counsel for Defendant Ohio Secretary of State
                                                 Frank LaRose


                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the court’s system.


                                                 /s/Julie M. Pfeiffer
                                                 JULIE M. PFEIFFER (0069762)*




                                                    6
